


110 HR 6495 IH: Transportation and Housing Choices for Gas Price

U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6495
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2008
			Mr. Blumenauer (for
			 himself, Mrs. Tauscher,
			 Mr. Shays,
			 Mr. Inslee,
			 Mr. McNerney, and
			 Ms. Solis) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committees on Ways and
			 Means, Financial
			 Services, and Oversight
			 and Government Reform, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize programs and activities to support
		  transportation and housing options that will assist American families in
		  reducing transportation costs, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Transportation and Housing Choices for Gas Price
			 Relief Act of 2008.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Community transportation choices investment
				program.
					Sec. 4. Public transportation improvement block
				grants.
					Sec. 5. Improving community transit grants.
					Sec. 6. National consumer awareness program.
					Sec. 7. Credit for teleworking.
					Sec. 8. Transportation fringe benefit to bicycle
				commuters.
					Sec. 9. Increased uniform dollar limitation for all types of
				transportation fringe benefits.
					Sec. 10. Clarification of Federal employee
				benefits.
					Sec. 11. Eligibility of self-employed individuals to receive
				transit fringe benefits.
					Sec. 12. Parking cash-out programs.
					Sec. 13. Vanpool credit.
					Sec. 14. Participation of Federal agencies in local
				transportation management associations.
					Sec. 15. Disclosure of transit accessibility and transportation
				costs of housing.
					Sec. 16. Location-efficient mortgage goals for Fannie Mae and
				Freddie Mac.
					Sec. 17. Location-efficient mortgages education and outreach
				campaign.
					Sec. 18. Grants for purchase or creation of affordable housing
				near transit.
					Sec. 19. Accessible and efficient schools.
				
			2.FindingsCongress finds the following:
			(1)Gas prices have more than tripled since
			 2001, putting a significant strain on American families and the economy.
			(2)On average,
			 transportation costs are now Americans’ second largest expense after
			 housing.
			(3)Polls show that
			 Americans believe that gas prices will continue to rise and they are looking to
			 Congress for help.
			(4)Eighty-four percent
			 of Americans rely on their own transportation to get to and from work, annually
			 spending on average $2,052 on gas and 264 hours on their commute.
			(5)The cost of
			 congestion, including added freight costs and lost productivity for consumers,
			 reached $78 billion in 2005 and resulted in 4.2 billion lost hours and 2.9
			 billion gallons of wasted fuel.
			(6)One of the most
			 effective ways to reduce transportation costs and traffic congestion for
			 American families is to offer a broader range of transportation options as well
			 as housing choices that reduce transportation costs.
			(7)Transportation
			 options can include public transit, carpooling, biking, walking, and other
			 alternatives to single-occupancy vehicle trips.
			(8)The Consumer Electronics Association
			 recently estimated that 4 to 6 million workers telecommute at least once a
			 week, saving an estimated 840 million gallons of fuel and reducing carbon
			 dioxide emissions by 10 to 14 million metric tons per year.
			(9)A
			 typical transit rider consumes less than half as much gasoline on average than
			 a person with no access to transit.
			(10)Public
			 transportation saves over 4.2 billion gallons of fuel each year.
			(11)At $4 per gallon
			 gasoline, American families can save $5.6 billion each year on gasoline costs
			 by using transit.
			(12)Consumer demand
			 for transit and other transportation options is surging.
			(13)Public
			 transportation ridership rose by 3.4 percent in the first quarter of 2008,
			 according to the American Public Transportation Association.
			(14)More than 90
			 percent of public transportation officials report that their ridership is up
			 over the past 3 years.
			(15)Rising fuel
			 prices have increased costs for public transportation agencies. Public
			 transportation agencies consume more than 760 million gallons of diesel fuel
			 and gasoline each year. For every penny added to the cost of fuel, public
			 transportation agencies around the Nation face $7.6 million in increased annual
			 costs.
			(16)Bicycle commuters
			 annually save on average $1,825 in auto-related costs, conserve 145 gallons of
			 gasoline, and avoid 50 hours of gridlock traffic.
			(17)Bicycles can be a
			 viable option for the more than 50 percent of the working population commutes
			 less than 5 miles to work.
			(18)In 1969,
			 approximately 50 percent of children in the United States got to school by
			 walking or bicycling, but in 2001 only 15 percent of students were walking or
			 biking to school .
			(19)Too few Americans
			 live in communities equipped with convenient and reliable access to public
			 transportation or other alternatives to driving a vehicle.
			(20)A study funded by
			 the Environmental Protection Agency found that residents of compact
			 metropolitan areas drive about 25 percent less than those in sprawling
			 areas.
			(21)Less than 5
			 percent of Americans live within one-half mile of rail transit.
			(22)The Federal
			 Government can help American families cope with high gas prices by expanding
			 alternatives and investing in communities.
			3.Community
			 transportation choices investment program
			(a)In
			 generalThe Secretary of
			 Transportation shall carry out a grant program to support community efforts to
			 invest in transportation alternatives and travel demand management
			 strategies.
			(b)Award of
			 grantsThe Secretary shall award grants under the program on a
			 competitive basis. The Secretary give priority to proposals that will have the
			 biggest impact on reducing single occupancy vehicle trips.
			(c)Eligible
			 entitiesThe following entities shall be eligible to receive
			 grants under the program:
				(1)State and local
			 governments.
				(2)Metropolitan
			 planning organizations.
				(3)Rural planning
			 organizations.
				(d)Eligible
			 activitiesAmounts received in grants under the program may be
			 used to plan for, facilitate, and provide initial support for any of the
			 following activities:
				(1)Transportation
			 demand management programs, including support for transportation management
			 associations.
				(2)Carpool or
			 telecommuting projects.
				(3)Planning, design,
			 acquisition of rights-of-way, construction, improvement, and management of
			 streets, pathways, and public transportation facilities to facilitate expanded
			 bicycle and pedestrian mobility and access.
				(4)Intelligent
			 transportation improvements, including traffic management systems that reduce
			 congestion and idling (other than projects to increase roadway
			 capacity).
				(5)Participation in
			 market-based programs to reduce travel demand, such as car or bicycle sharing
			 and pay-as-you-drive insurance.
				(e)Application
				(1)In
			 generalTo receive a grant under the program, an eligible entity
			 shall submit to the Secretary an application in such form and manner as the
			 Secretary prescribes.
				(2)ContentsAn
			 application under this subsection shall contain, at a minimum, information
			 detailing how the project to be funded using the grant funds would provide for
			 a shift in the use of transportation modes by encouraging walking, biking, or
			 using public transportation as an alternative to driving a motor vehicle. The
			 applicant shall also describe the project goals and objectives and the methods
			 by which the impacts and performance of the project will be measured against
			 the project goals and objectives. For activities expected to be ongoing, the
			 applicant shall describe how the project’s operating costs will be financially
			 sustained beyond the end of the grant.
				(f)Federal
			 shareThe Federal share of
			 the cost of an activity funded under the program may not exceed 80 percent of
			 the cost of the activity.
			(g)CooperationIn
			 carrying out this section, the Secretary shall work with the Administrator of
			 the Environmental Protection Agency, as necessary, to coordinate the activities
			 under this section with the Smart Growth program of the Environmental
			 Protection Agency.
			(h)Administrative
			 expensesNot to exceed 4 percent of the amounts made available to
			 carry out this section for a fiscal year may be used by the Secretary for
			 administrative expenses.
			(i)Maximum
			 amountNot more than $500,000 in grants received by a recipient
			 in a fiscal year under this section may be used for a single project.
			(j)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000 for each of fiscal years 2009 through 2011. Such
			 sums shall remain available until expended.
			4.Public
			 transportation improvement block grants
			(a)Authorizations
			 of Appropriations
				(1)Urbanized area
			 formula grantsIn addition to
			 amounts allocated under section 5338(b)(2)(B) of title 49, United States Code,
			 to carry out section 5307 of such title, there is authorized to be appropriated
			 $725,000,000 for each of fiscal years 2008 and 2009 to carry out such section
			 5307. Such funds shall be apportioned, not later than 7 days after the date on
			 which the funds are appropriated, in accordance with section 5336 (other than
			 subsections (i)(1) and (j)) of such title but may not be combined or commingled
			 with any other funds apportioned under such section 5336.
				(2)Formula grants
			 for other than urbanized areasIn addition to amounts allocated under
			 section 5338(b)(2)(G) of title 49, United States Code, to carry out section
			 5311 of such title, there is authorized to be appropriated $125,000,000 for
			 each of fiscal years 2008 and 2009 to carry out such section 5311. Such funds
			 shall be apportioned, not later than 7 days after the date on which the funds
			 are appropriated, in accordance with such section 5311 but may not be combined
			 or commingled with any other funds apportioned under such section 5311.
				(b)Use of
			 fundsNotwithstanding sections 5307 and 5311 of title 49, United
			 States Code, the Secretary of Transportation may make grants under such
			 sections from amounts appropriated under subsection (a) only for one or more of
			 the following:
				(1)Technology
			 upgrades to make public transportation systems more rider friendly,
			 including—
					(A)creating and
			 publicizing trip-finder sites online;
					(B)providing access
			 to real time schedule information through digital displays at public
			 transportation facilities and wireless tools;
					(C)synchronizing
			 payment methods amongst different modes of transportation; and
					(D)providing for
			 online trip planners and interactive service maps and mobile access to these
			 tools.
					(2)Fare subsidies or
			 free-ride days to reduce costs to consumers.
				(3)Technical
			 assistance for accommodating increased ridership.
				(4)Maintenance and
			 upgrades to improve service.
				(5)Purchasing of fuel
			 to run buses to ensure the maintenance of current levels of service and fare
			 prices or to expand service options.
				(6)Station upgrades
			 that enhance pedestrian and bicycle access or improve rider experience.
				(7)Planning and
			 design for new public transportation projects, extension of existing public
			 transportation projects, and intercity passenger rail projects.
				(c)Federal
			 shareThe Federal share of
			 the cost of an activity funded under the program may not exceed 80 percent of
			 the cost of the activity.
			(d)Period of
			 availabilityFunds appropriated under this section shall remain
			 available for a period of 2 fiscal years.
			5.Improving community
			 transit grants
			(a)Project
			 justificationSection
			 5309(e)(4) of title 49, United States Code, is amended—
				(1)by redesignating
			 subparagraph (E) as subparagraph (F); and
				(2)by inserting after
			 subparagraph (D) the following:
					
						(E)determine the project effectiveness based
				on the project’s—
							(i)effectiveness in
				reducing per capita vehicle miles traveled in the transportation corridor
				served, including reductions in vehicle miles traveled related to higher
				density development and improved land use surrounding the project;
							(ii)ability to achieve higher density
				development along the corridor served as a result of the project as compared
				with the surrounding metropolitan area; and
							(iii)potential for
				reducing per capita greenhouse gas emissions as a result of the project and the
				anticipated changes in land use, density, and economic development within the
				transportation corridor
				served.
							.
				(b)Project
			 justification factorsSection 5309(e) of title 49, United States
			 Code, is amended—
				(1)by redesignating
			 paragraph (6) as paragraph (8); and
				(2)by inserting after
			 paragraph (5) the following:
					
						(6)Weight of
				project justification factorsFor purposes of making the evaluation
				required under paragraph (4), the Secretary shall give equal weight to each
				listed factor.
						(7)Additional
				project justification factorFor purposes of making the
				evaluation required under paragraph (4), the Secretary shall not consider any
				factor quantifying travel time savings.
						.
				6.National consumer
			 awareness program
			(a)In
			 generalThe Secretary of
			 Transportation shall carry out a national consumer awareness program (in this
			 section referred to as the program) to educate the public on the
			 environmental, energy, and economic benefits of transportation alternatives to
			 the single occupancy vehicle, including carpooling, vanpooling, transit, and
			 bicycles.
			(b)Grants
				(1)PurposesIn
			 carrying out the program, the Secretary shall make grants to establish, expand,
			 and enhance local marketing and educational campaigns that promote the benefits
			 of alternative transportation and reducing motor vehicle trips.
				(2)Eligible
			 recipientsThe following entities shall be eligible to receive a
			 grant under this subsection:
					(A)State and city
			 departments of transportation.
					(B)Metropolitan
			 planning organizations.
					(C)Rural planning
			 organizations.
					(D)City, county, and
			 State governments.
					(E)Universities and
			 school districts.
					(F)Public
			 transportation agencies.
					(G)Councils of
			 government.
					(3)Eligible
			 activitiesGrant funds made available under this subsection may
			 be used for the following purposes:
					(A)Public forums to
			 educate and receive feedback.
					(B)Ride sharing
			 programs and outreach.
					(C)Print
			 materials.
					(D)Employer
			 programs.
					(E)Distributing and
			 publicizing information on alternatives to single occupancy vehicle
			 trips.
					(F)Creating,
			 upgrading, and promoting Internet websites that offer online access to services
			 that consumers would otherwise have to drive a motor vehicle to access.
					(G)Research and
			 analysis of the effectiveness or benefits of the activities described in this
			 paragraph.
					(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each of fiscal years 2009 through 2011. Such
			 sums shall remain available until expended.
			7.Credit for
			 teleworking
			(a)In
			 GeneralSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to foreign tax credit, etc.) is amended
			 by adding at the end the following new section:
				
					30D.Telework
				credit
						(a)Allowance of
				CreditIn the case of an eligible taxpayer, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to the qualified teleworking expenses paid or incurred by
				the taxpayer during such year.
						(b)Maximum
				Credit
							(1)Per teleworker
				limitationThe credit allowed by subsection (a) for a taxable
				year with respect to qualified teleworking expenses paid or incurred by or on
				behalf of an individual teleworker shall not exceed $400.
							(2)Reduction for
				teleworking less than full yearIn the case of an individual who
				is in a teleworking arrangement for less than a full taxable year, the amount
				referred to paragraph (1) shall be reduced by an amount which bears the same
				ratio to $400 as the number of months in which such individual is not in a
				teleworking arrangement bears to 12. For purposes of the preceding sentence, an
				individual shall be treated as being in a teleworking arrangement for a month
				if the individual is subject to such arrangement for any day of such
				month.
							(c)DefinitionsFor
				purposes of this section—
							(1)Eligible
				taxpayerThe term eligible taxpayer means—
								(A)in the case of an
				individual, an individual who performs services for an employer under a
				teleworking arrangement, or
								(B)in the case of an
				employer, an employer for whom employees perform services under a teleworking
				arrangement.
								(2)Teleworking
				arrangementThe term teleworking arrangement means
				an arrangement under which an employee teleworks for an employer at least 1 day
				per week.
							(3)Qualified
				teleworking expensesThe term qualified teleworking
				expenses means expenses paid or incurred under a teleworking
				arrangement—
								(A)for purchase or
				installation of any electronic information or telecommunication equipment which
				is used to enable an individual to telework, or
								(B)for any
				telecommunications service, or Internet access (or related services), relating
				to the use of such equipment.
								(4)TeleworkThe
				term telework means to perform work functions, using electronic
				information and communication technologies, thereby reducing or eliminating the
				physical commute to and from the traditional worksite.
							(d)Limitation Based
				on Amount of Tax
							(1)Liability for
				taxThe credit allowable under subsection (a) for any taxable
				year shall not exceed the excess (if any) of—
								(A)the regular tax
				for the taxable year, reduced by the sum of the credits allowable under subpart
				A and the preceding sections of this subpart, over
								(B)the tentative
				minimum tax for the taxable year.
								(2)Carryforward of
				unused creditIf the amount of the credit allowable under
				subsection (a) for any taxable year exceeds the limitation under paragraph (1)
				for the taxable year, the excess shall be carried to the succeeding taxable
				year and added to the amount allowable as a credit under subsection (a) for
				such succeeding taxable year.
							(e)Special
				Rules
							(1)Basis
				reductionFor purposes of this subtitle, the basis of any
				property for which a credit is allowable under subsection (a) shall be reduced
				by the amount of such credit (determined without regard to subsection
				(d)).
							(2)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
							(3)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowed under subsection (a) with respect to any property referred to in
				section 50(b) or with respect to the portion of the cost of any property taken
				into account under section 179.
							(4)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any expense if the taxpayer elects to have this section not apply with respect
				to such expense.
							(5)Denial of double
				benefitNo deduction or credit (other than under this section)
				shall be allowed under this chapter with respect to any expense which is taken
				into account in determining the credit under this section.
							(f)Reporting
				requirement
							(1)In
				generalIn the case of an eligible taxpayer who is an employer,
				no credit shall be allowed under this section for qualified teleworking
				expenses of the employer with respect to such employer’s employees unless the
				taxpayer submits to the Secretary (in such form and manner as the Secretary may
				prescribe)—
								(A)the survey
				described in paragraph (2), and
								(B)a detailed
				description of the teleworking policies of the employer, including a
				description of—
									(i)which employees of
				the employer are eligible to telework,
									(ii)any
				employer goals relating to teleworking, and any progress with respect to such
				goals, and
									(iii)any materials or
				resources of the employer intended to promote or enable teleworking.
									(2)Call for
				Telework Data SurveyThe Secretary shall, in consultation with
				the Office of Personnel Management, establish, make publicly available to
				taxpayers, and update as appropriate, a survey designed to track teleworking
				trends among employers allowed credits under this section.
							(3)Report to
				CongressNot later than
				October 15 of each calendar year, the Secretary shall submit to the Congress,
				and make publicly available on the Internet and at the offices of the Internal
				Revenue Service, a report, which shall include a summary of the information
				contained in the submissions under paragraph (1) for taxable years ending in
				the previous calendar
				year.
							.
			(b)Conforming
			 AmendmentSubsection (a) of section 1016 of such Code is amended
			 by striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
				
					(38)to the extent
				provided in section 30D(e), in the case of amounts with respect to which a
				credit has been allowed under section
				30B.
					
			(c)Clerical
			 AmendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 30D. Telework
				credit.
					
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2008.
			8.Transportation fringe
			 benefit to bicycle commuters
			(a)In
			 generalParagraph (1) of
			 section 132(f) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following:
				
					(D)Any qualified
				bicycle commuting
				reimbursement.
					.
			(b)Limitation on
			 exclusionParagraph (2) of section 132(f) of such Code is amended
			 by striking and at the end of subparagraph (A), by striking the
			 period at the end of subparagraph (B) and inserting , and, and
			 by adding at the end the following new subparagraph:
				
					(C)the applicable
				annual limitation in the case of any qualified bicycle commuting
				reimbursement.
					.
			(c)DefinitionsParagraph
			 (5) of section 132(f) of such Code is amended by adding at the end the
			 following:
				
					(F)Definitions
				related to bicycle commuting reimbursement
						(i)Qualified
				bicycle commuting reimbursementThe term qualified bicycle commuting
				reimbursement means, with respect to any calendar year, any employer
				reimbursement during the 15-month period beginning with the first day of such
				calendar year for reasonable expenses incurred by the employee during such
				calendar year for the purchase of a bicycle and bicycle improvements, repair,
				and storage, if such bicycle is regularly used for travel between the
				employee’s residence and place of employment.
						(ii)Applicable
				annual limitationThe term applicable annual
				limitation means, with respect to any employee for any calendar year,
				the product of $50 multiplied by the number of qualified bicycle commuting
				months during such year.
						(iii)Qualified
				bicycle commuting monthThe term qualified bicycle
				commuting month means, with respect to any employee, any month during
				which such employee—
							(I)regularly uses the bicycle for a
				substantial portion of the travel between the employee’s residence and place of
				employment, and
							(II)does not receive any benefit described in
				subparagraph (A), (B), or (C) of paragraph
				(1).
							.
			(d)Constructive
			 receipt of benefitParagraph (4) of section 132(f) of such Code
			 is amended by inserting (other than a qualified bicycle commuting
			 reimbursement) after qualified transportation
			 fringe.
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			9.Increased uniform
			 dollar limitation for all types of transportation fringe benefits
			(a)In
			 generalSection 132(f)(2) of the Internal Revenue Code of 1986
			 (relating to limitation on exclusion) is amended—
				(1)by striking
			 $100 in subparagraph (A) and inserting $200,
			 and
				(2)by striking
			 $175 in subparagraph (B) and inserting
			 $200.
				(b)Inflation
			 adjustment conforming amendmentsSubparagraph (A) of section
			 132(f)(6) of the Internal Revenue Code of 1986 (relating to inflation
			 adjustment) is amended—
				(1)by striking the
			 last sentence,
				(2)by striking
			 1999 and inserting 2009, and
				(3)by striking
			 1998 and inserting 2008.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			10.Clarification of
			 Federal employee benefitsSection 7905 of title 5, United States Code,
			 is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (2)(C)
			 by inserting and after the semicolon;
				(B)in paragraph (3)
			 by striking ; and and inserting a period; and
				(C)by striking
			 paragraph (4); and
				(2)in subsection
			 (b)(2)(A) by amending subparagraph (A) to read as follows:
				
					(A)a qualified
				transportation fringe as defined in section 132(f)(1) of the Internal Revenue
				Code of
				1986;
					.
			11.Eligibility of
			 self-employed individuals to receive transit fringe benefits
			(a)In
			 generalSubparagraph (E) of
			 section 132(f)(5) is amended—
				(1)by striking
			 For purposes of this subsection, the term and inserting the
			 following:
					
						(i)In
				generalExcept as provided in
				clause (ii), the term
						,
				and
				(2)by adding at the
			 end the following new clause:
					
						(ii)Self-employed
				individuals eligible for transit pass fringe benefitFor purposes of paragraph (1)(B), such term
				includes an individual who is an employee within the meaning of section
				401(c)(1).
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			12.Parking cash-out
			 programs
			(a)In
			 generalSubparagraph (C) of
			 section 132(f)(5) is amended—
				(1)by striking
			 The term and inserting the following:
					
						(i)In
				generalThe
				term
						.
				(2)by adding at the
			 end of clause (i), as amended by paragraph (1), the following: Such term
			 shall not include any parking with respect to any specified employer unless
			 such employer establishes a parking cash-out program., and
				(3)by adding at the
			 end the following new clauses:
					
						(ii)Specified
				employerFor purposes of this
				subparagraph, the term specified employer means any employer
				who—
							(I)employs on average
				50 or more employees during the calendar year,
							(II)leases the
				parking facilities referred to in clause (i),
							(III)can separately
				determine the amount paid per parking space leased, and
							(IV)can reduce the
				number of parking space leased (on a basis not less frequently than monthly)
				without penalty.
							(iii)Parking
				cash-out programFor purposes of this subparagraph, the term
				parking cash-out program means a program established by the
				employer under which—
							(I)the employer
				offers employees a cash allowance equal to the regular amount paid by the
				employer for parking for a single employee under clause (i) in lieu of the
				parking referred to in clause (i), and
							(II)any employee
				electing the cash allowance shall certify to the employer that the employee
				will comply with guidelines established by the employer to avoid neighborhood
				parking problems and violation of such guidelines are enforced by the employer
				by termination of eligibility of such employee for such cash allowance and
				employer sponsored
				parking.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to parking
			 provided during calendar years beginning after December 31, 2008.
			13.Vanpool credit
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					45Q.Vanpool credit
						(a)General ruleFor purposes of section 38, the vanpool
				credit for any taxable year is an amount equal to 10 percent of the qualified
				vanpool expenditures of the taxpayer for the taxable year.
						(b)Qualified
				vanpool expendituresFor
				purposes of this section, the term qualified vanpool expenditures
				means the aggregate amount paid or incurred by the employer during the taxable
				year to provide transportation described in section
				132(f)(1)(A).
						.
			(b)Credit treated
			 as part of general business creditSection 38(b) of such Code is
			 amended by striking plus at the end of paragraph (32), by
			 striking the period at the end of paragraph (33) and inserting ,
			 plus, and by adding at the end of following new paragraph:
				
					(34)the vanpool credit determined under section
				45Q(a).
					.
			(c)Clerical amendmentThe table of sections for subpart D of part
			 IV of subchapter A of chapter 1of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45Q. Vanpool
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to expenditures made after December 31, 2008.
			14.Participation of
			 Federal agencies in local transportation management associationsIt is the sense of Congress that Federal
			 agencies should participate in local transportation management associations to
			 encourage more efficient use of transportation and parking resources.
		15.Disclosure of
			 transit accessibility and transportation costs of housing
			(a)Affordability
			 indexThe Secretary of
			 Housing and Urban Development shall, to the maximum extent practicable and in a
			 manner consistent with current research—
				(1)incorporate
			 transportation costs associated with the location of housing into affordability
			 measures and standards used to allocate low-income housing tax credits in
			 connection with vouchers for rental assistance under section 8 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f) or other affordable housing
			 programs;
				(2)work with States to
			 incorporate transportation into the housing plans for the States; and
				(3)consult with those
			 associations that use affordability indexes to incorporate transportation costs
			 into the affordability indexes of the association.
				(b)Model
			 transportation cost field for use by multiple listing service
				(1)DevelopmentThe Secretary shall, through a public
			 process, develop a model transportation cost field that can be used by Multiple
			 Listing Services for real estate listings to measure certain transportation
			 costs associated with the location of a home.
				(2)ParticipationIn
			 developing the model transportation cost field, the Secretary shall work with
			 realtors, homebuilders, smart growth experts, transportation planners, and
			 others.
				(3)FactorsThe
			 field developed under this section for a property may take into consideration
			 the following factors:
					(A)Bus, transit, and
			 other public transportation options within ½ and 1 mile of the property.
					(B)The costs associated with traveling to
			 work, school, shopping, and other facilities.
					(C)If available, the
			 average daily vehicle miles traveled for the community in which the property is
			 located.
					(D)The availability and accessibility of
			 services in the neighborhood, including grocery stores, parks, bike lanes,
			 community centers, restaurants, coffee shops, medical facilities,
			 laundry/cleaners, libraries, schools, plazas/town squares, and day care
			 facilities.
					(4)Technology
			 transferUpon development of
			 the field under this section, the Secretary shall make the field available to
			 Multiple Listing Service entities and metropolitan planning organizations to
			 incorporate the field into their Multiple Listing Service programs.
				(5)Authorization of
			 appropriationsThere is authorized $3,000,000 for the purposes of
			 carrying out this section, of which—
					(A)70 percent shall be available for
			 development of the model transportation cost field; and
					(B)30 percent shall
			 be available for outreach to Multiple Listing Service program to promote the
			 use of the new transportation cost field.
					16.Location-efficient
			 mortgage goals for Fannie Mae and Freddie Mac
			(a)Purposes
				(1)Fannie
			 MaeSection 301 of the Federal National Mortgage Association
			 Charter Act (12 U.S.C. 1716) is amended—
					(A)in paragraph (4),
			 by striking and at the end;
					(B)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(6)promote and facilitate the use of
				location-efficient
				mortgages.
							.
					(2)Freddie
			 MacSubsection (b) of section 301 of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1451 note) is amended—
					(A)in paragraph (3),
			 by striking and at the end;
					(B)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(5)to promote and facilitate the use of
				location-efficient
				mortgages.
							.
					(b)Goals for
			 mortgage purchasesThe Housing and Community Development Act of
			 1992 is amended by inserting after section 1334 (12 U.S.C. 4564) the following
			 new section:
				
					1334A.Location-efficient
				mortgages goals
						(a)In
				generalThe Director shall
				establish annual goals for the purchase by each enterprise of mortgages, for
				single-family, owner-occupied housing, of location-efficient mortgages.
						(b)TargetsThe annual goals under this section for
				each enterprise for purchase of location-efficient mortgages shall be as
				follows:
							(1)During the years 2009 through 2013, 5
				percent of the mortgages for single-family, owner-occupied homes that are
				purchased during each such year by the enterprise.
							(2)During the years
				2014 through 2018, 10 percent of such mortgages that are purchased during each
				such year by the enterprise.
							(3)During 2019 and each year thereafter, 15
				percent such mortgages that are purchased during each such year by the
				enterprise.
							(c)Plan and
				reportsThe Director shall require each enterprise—
							(1)not later than 2009, to develop and submit
				to the Director a plan that provides for the use and purchase of
				location-efficient mortgages in a manner designed to help achieve a significant
				reduction in the number of vehicle miles traveled; and
							(2)submit a report to
				the Congress annually that describes the extent of mortgage purchases described
				in subsection (b) and of compliance with the goal established pursuant to such
				subsection.
							(d)ReportsNot
				later than December 31 of each year from 2012 through 2018, the Secretary of
				Housing and Urban Development shall submit to the Congress a report
				that—
							(1)identifies the
				potential markets for location-efficient mortgages for single-family housing
				and any existing barriers to wider use of such products; and
							(2)identifies any
				correlations between defaults on mortgages for single-family or multifamily
				housing and the extent of the location efficiency of such housing.
							(e)DefinitionFor
				purposes of this section, the term location efficient mortgage
				means a mortgage loan under which the income of the borrower, for purposes of
				qualification for such loan, is considered to be increased by not less than $1
				for each $1 of savings projected to be realized by the borrower because the
				location of the home for which loan is made results in decreased transportation
				costs for the household of the
				borrower.
						.
			(c)Reports,
			 enforcement, and conforming amendmentsTitle XIII of the Housing
			 and Community Development Act of 1992 is amended—
				(1)in subsection (b)
			 of section 1324 (12 U.S.C. 4542(b))—
					(A)in paragraph (4),
			 by striking and 1334 and inserting 1334, and
			 1334A;
					(B)by redesignating
			 paragraphs (4) through (7) as paragraphs (5) through (8), respectively;
			 and
					(C)by inserting after
			 paragraph (3) the following new paragraph:
						
							(4)aggregate and analyze appropriate data to
				assess the compliance of each enterprise with the location-efficient mortgages
				goal;
							;
					(2)in subsection (a)
			 of section 1331 (12 U.S.C. 4561(a))—
					(A)by striking
			 and before a central cities; and
					(B)by inserting before
			 the period at the end of the first sentence the following: , and
			 location-efficient mortgages goals pursuant to section 1334A;
					(3)in section 1335
			 (12 U.S.C. 4565)—
					(A)in the matter in
			 subsection (a) that precedes paragraph (1)—
						(i)by striking
			 and before the central cities; and
						(ii)by inserting
			 after section 1334, the following: , and the
			 location-efficient mortgages goals pursuant to section 1334A;
						(B)in subsection (b),
			 by striking and 1334 and inserting , 1334, and
			 1334A; and
					(4)in section 1336 (12 U.S.C. 4566)—
					(A)in paragraph (1) of subsection (a), by
			 striking and 1334 and inserting , 1334, and
			 1334A; and
					(B)by striking
			 or 1334 each place such term appears and inserting ,
			 1334, or 1334A.
					17.Location-efficient
			 mortgages education and outreach campaignThe Secretary of Housing and Urban
			 Development shall carry out a public awareness, education, and outreach
			 campaign to inform and educate residential lenders and prospective mortgagors
			 regarding the availability, benefits, advantages, and terms of
			 location-efficient mortgages, including location-efficient mortgages that meet
			 the requirements of section 1334A of the Housing and Community Development Act
			 of 1992, and other mortgages having location-efficiency features and to
			 publicize such availability, benefits, advantages, and terms. Such actions may
			 include entering into a contract with an appropriate entity to publicize and
			 market such mortgages through appropriate media.
		18.Grants for
			 purchase or creation of affordable housing near transit
			(a)Grant
			 authorityThe Secretary of
			 Housing and Urban Development shall, to the extent amounts are available for
			 grants under this section, make grants to States for financial assistance in
			 constructing or acquiring housing that is affordable and
			 location-efficient.
			(b)Requirements for
			 housingFor purposes of this section:
				(1)AffordabilityHousing
			 shall be considered affordable only if the housing is affordable, in accordance
			 with requirements that the Secretary shall establish, for rental or purchase by
			 low-income families, as such term is defined in section 3 of the United States
			 Housing Act of 1937 (42 U.S.C. 1437a).
				(2)Location
			 efficiencyHousing shall be considered location-efficient only if
			 the housing is on land located not further than one-half mile from a transit
			 stop.
				(c)ApplicationsTo
			 be eligible to receive a grant under this section, a State, through an
			 appropriate State agency, shall submit to the Secretary an application at such
			 time, in such manner, and containing such information as the Secretary may
			 require.
			(d)Criteria for
			 approvalThe Secretary may approve an application of a State for
			 a grant under this section only if the Secretary determines that the State will
			 use the funds from the grant to carry out a program that—
				(1)provides financial assistance for the
			 construction or preservation of housing that meets the requirements of
			 subsection (b); and
				(2)includes such
			 compliance and audit requirements as the Secretary determines are necessary to
			 ensure that the program is operated in a sound and effective manner.
				(e)Limitation on
			 aggregate grant amountThe aggregate amount of grants made under
			 this section to any single State may not exceed $2,500,000
			(f)Administrative
			 expensesOf any amounts made available for grants under this
			 section for a fiscal year, the Secretary may use not more than 15 percent for
			 administrative expenses of the Department of Housing and Urban Development in
			 carrying out this section.
			(g)Reports
				(1)To
			 SecretaryEach State that
			 receives a grant under this section shall submit a report to the Secretary, for
			 each year during which amounts from such grant are expended for activities
			 described in subsection (a), describing the State’s program for constructing or
			 preserving location-efficient affordable housing for which the grant was made
			 and the progress of the program.
				(2)To
			 CongressNot later than September 30 of each year that any grants
			 are made under this section, the Secretary shall submit a report to the
			 Congress describing the total amount of such grants provided under this section
			 to each State during the fiscal year ending on such date and evaluating the
			 effectiveness of the grants made under this section in achieving the purposes
			 of this section.
				(h)Authorization of
			 appropriationsThere is authorized to be appropriated to the Fund
			 for each of fiscal years 2009 through 2011 such sums as may be necessary for
			 grants under this section.
			19.Accessible and
			 efficient schools
			(a)Inclusion of
			 high schools in safe routes to school programSection 1404 of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (23 U.S.C.
			 402 note; 119 Stat. 1228) is amended—
				(1)by striking
			 primary and middle schools in subsection (a), subsection
			 (c)(1)(A), and subsection (c)(1)(B) and inserting primary, middle, and
			 high schools; and
				(2)in subsection
			 (k)—
					(A)in the subsection
			 heading by striking Primary and middle schools and inserting
			 Primary, middle, and high
			 schools;
					(B)by striking
			 primary and middle schools and inserting primary, middle,
			 and high schools; and
					(C)by striking
			 eighth grade and inserting twelfth grade.
					(b)Expansion of
			 safe routes to school programThere is authorized to be appropriated to
			 carry out the safe routes to school program authorized by section 1404 of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users (23 U.S.C. 402 note; 119 Stat. 1228)—
				(1)$400,000,000 for
			 fiscal year 2009;
				(2)$500,000,000 for
			 fiscal year 2010; and
				(3)$600,000,000 for
			 each of fiscal years 2011 through 2013.
				
